DETAILED ACTION
	This is in response to the RCE filed on January 18th 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 7-8, with respect to the rejection(s) of claim(s) 1-12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kulkarni et al. US 2013/0268757 A1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 10, 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kulkarni et al. US 2013/0268757 A1 in view of Gowen et al. US 2014/0095342 A1.

Regarding claim 1, Kulkarni discloses:
receiving at a server, a job request comprising files …, the job request submitted by a customer via a network and configured to execute on a virtual machine that includes one or more required resources required to execute the receive job request (client requests computation job from server hosting VMs – see abstract, paragraph 2 and Figs. 1, 2A);
identifying based on the received job request, available virtual machines from a pool of virtual machines (plurality of VMs – Fig. 1; service interface establishes connection between client and VM or instantiates VM for client request – see paragraphs 37-39);
determining that none of the available virtual machines in the pool of virtual machines includes the one or more required resources required to execute the received job request (VM has allocated resources, dynamically add resources depending on required resources for job – paragraph 46; thus a determination is made whether resources are present or need to be added);
in response to determining that none of the VMs include the required resource, installing one or more additional resources on one of the available virtual machines in the pool (dynamically add resources required for computing job – paragraph 46); and
executing, using the one of the available virtual machines with the installed one or more additional resources, the received job request (execute job using VM with required resources – paragraphs 50-51).

	Kulkarni does not explicitly disclose the job is to render frames via an image-editing application.  But this is taught by Gowen as receiving an image project (Fig. 1, paragraphs 85-86).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kulkarni with the image-editing application taught by Gowen for the purpose of processing jobs using network resources.  Kulkarni teaches that jobs are received from customers over a network.  A rendering job for image data is simply one specific type of job that is well-known in the art.  This combination would simply allow users to perform media based jobs using network resources.

	Regarding claims 5, 10 and 18, Kulkarni discloses using the available virtual machine with the installed one or more additional resources to execute the job (paragraphs 50-51).  Kulkarni also teaches job requests received from two or more customers during a period of time (system includes “clients” plural – see paragraph 79).  Kulkarni is silent regarding any “mutual exclusivity” of the VMs and so it would be obvious to one of ordinary skill in the art at the time of the invention to use a VM to perform computations for “two or more” customers.  Kulkarni does not explicitly disclose “a uniform unit of time” but this have been obvious to one of ordinary skill in the art as any common time measurement such as a second, minute, hour, etc.

	Regarding claim 7, it is a system claim that corresponds to the method of claim 1; therefore it is rejected for the same reasons.

	Regarding claim 12, it is a computer readable storage device claim that corresponds to the method of claim 1; therefore it is rejected for the same reasons.

Claims 2-4, 6, 8-9, 11 and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kulkarni and Gowen in view of Morgan US 2012/0311153 A1.

	Regarding claims 2-3, Kulkarni does not explicitly disclose reserving the available virtual machine for a uniform unit of continuous time and that the uniform unit is shorter than ten minutes.  However, this is taught by Morgan as tracking customer usage down to the minute – see Figs. 1, 4 and paragraphs 14-16, 41).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Kulkarni and Gowen with the time reservation taught by Morgan.  It was well known in the art to reserve network resources and Morgan teaches that by recording units of time, a user can be billed – paragraph 23).  This would allow a network operator to correctly charge for the use of the network resources.

	Regarding claim 4, Kulkarni does not explicitly disclose charging the customer for a uniform unit of continuous time at a full standard price when actual amount of time used for the received job request is less than the uniform unit of continuous time.  But this is taught by Morgan (generate billing records based on virtual machine request – paragraph 23).  The motivation to combine is the same as that given above.

	Regarding claim 6, Kulkarni is silent regarding charging/billing but Morgan discloses paying for the actual time period for which the received job request executes without regard to the uniform unit of continuous time (enhance billing so bill is based on actual usage – see paragraphs 40, 52, Fig. 4 and Fig. 7).

	Regarding claims 8-9 and 11, they correspond to claims 3-4 and 6 respectively so they are rejected for similar reasons.

	Regarding claims 13-17; claims 13-15 correspond to claims 2-3 (the rejection of claim 3 is applicable to claim 14 as well); while claims 16-17 correspond to claims 4 and 6 respectively.  Thus, they are all rejected for the same reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mayo et al. US 2011/0179162 A1 discloses managing resources including virtual machines in a cloud (abstract), in response to a customer request, required resources are provisioned (paragraphs 27, 69).
Davis et al. US 2013/0111468 A1 discloses provisioning virtual machines (abstract) including adding the required resources based on a user request (paragraph 23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975